Exhibit 21(a) Subsidiaries of the Registrant* Name of Company Jurisdiction of Organization The Southern Company Delaware Southern Company Capital Trust VII Delaware Southern Company Capital Trust VIII Delaware Southern Company Capital Trust IX Delaware Southern Company Holdings, Inc. Delaware Alabama Power Company Alabama Alabama Power Capital Trust V Delaware Alabama Power Capital Trust VI Delaware Alabama Power Capital Trust VII Delaware Alabama Power Capital Trust VIII Delaware Alabama Property Company Alabama Southern Electric Generating Company Alabama Georgia Power Company Georgia Georgia Power Capital Trust VII Delaware Georgia Power Capital Trust VIII Delaware Georgia Power Capital Trust IX Delaware Georgia Power Capital Trust X Delaware Georgia Power Capital Trust XI Delaware Piedmont-Forrest Corporation Georgia Southern Electric Generating Company Alabama Gulf Power Company Florida Gulf Power Capital Trust V Delaware Gulf Power Capital Trust VI Delaware Mississippi Power Company Mississippi Mississippi Power Capital Trust III Delaware Mississippi Power Capital Trust IV Delaware Southern Power Company** Delaware *This information is as of December 31, 2009.In addition, this list omits certain subsidiaries pursuant to paragraph (b)(21)(ii) of Regulation S-K, Item **Southern Power Company has omitted its list of subsidiaries in accordance with General Instruction I(2)(b) of Form 10-K.
